Citation Nr: 1522687	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  10-33 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for back disability.

3. Entitlement to service connection for left knee disability.

4. Entitlement to service connection for right knee disability.

5. Entitlement to an initial disability rating higher than 60 percent for coronary artery disease.

6. Entitlement to an initial disability rating higher than 50 percent for posttraumatic stress disorder (PTSD).

7. Entitlement to an initial disability rating higher than 20 percent for type II diabetes mellitus.

8. Entitlement to disability ratings for a chest scar higher than 0 percent from October 17, 2005, and 10 percent from April 24, 2013.

9. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from August 1964 to November 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Montgomery, Alabama Regional Office (RO) of the United States Department of Veterans Affairs (VA). In a February 2008 rating decision, the RO granted service connection for PTSD, and assigned a 50 percent disability rating. In a June 2009 decision, the RO granted service connection for hypertension, and denied a TDIU. In a November 2010 decision, the RO denied service connection for back disability. In an August 2011 decision, the RO granted service connection for coronary artery disease, and assigned a 60 percent rating.  In the August 2011 decision the RO also granted service connection for a chest scar, and assigned a 0 percent rating. In a December 2011 rating decision, the RO granted service connection for diabetes, and assigned a 20 percent rating. In a March 2012 decision, the RO denied service connection for left and right knee disabilities. In a May 2013 decision, the RO increased the rating for a chest scar to 10 percent effective April 24, 2013.

The issues on appeal previously included service connection for an eye disorder. In the May 2013 decision, the RO resolved that issue by granting service connection for a right eye cataract.

The issues of service connection for hypertension and of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Despite parachute jumping, the Veteran did not report and was not found to have back problems during service.

2. Low back pain was not reported and lumbar spine arthritis was not found until many years after service.

3. The Veteran did not report knee symptoms or problems soon after parachute jumping during service.

4. Bilateral knee arthritis found many years after service is not attributable to injury or events, including parachute jumping, during service.

5. The Veteran's coronary artery disease has not been manifested by congestive heart failure, and has not resulted in dyspnea, fatigue, angina, dizziness, or syncope at 3 METs or less.

6. The Veteran's PTSD has produced occupational and social impairment with reduced reliability and productivity, but has not produced total impairment or deficiencies in most areas such as work, family relations, judgment, thinking, or mood.


7. The Veteran's diabetes requires a restricted diet and more than one daily injection of insulin, but does not require regulation of activities, treatment visits as frequent as twice a month, or hospitalizations, and does not produce progressive loss of weight or strength.

8. From October 17, 2005, to April 23, 2013, chest scars were superficial and nonlinear, had total areas of less than 929 square centimeters, and were not unstable or painful.

9. From April 24, 2013, chest scars were superficial and nonlinear, had total areas of less than 929 square centimeters, and included one painful scar and no unstable scars.


CONCLUSIONS OF LAW

1. Current back disability, including arthritis, was not incurred or aggravated in service, and may not be presumed to be service connected. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2. Current left knee disability, including arthritis, was not incurred or aggravated in service, and may not be presumed to be service connected. 38 U.S.C.A. §§ 1110, 1112, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3. Current right knee disability, including arthritis, was not incurred or aggravated in service, and may not be presumed to be service connected. 38 U.S.C.A. §§ 1110, 1112, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

4. The criteria for a disability rating higher than 60 percent for coronary artery disease have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Codes 7005,7017 (2014).

5. The criteria for a disability rating higher than 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).

6. The criteria for a disability rating higher than 20 percent for diabetes have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2014).

7. From October 17, 2005, to April 23, 2013, chest scars did not meet the criteria for a disability rating higher than 0 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 7801 to 7805 (2014).

8. From April 24, 2013, chests scars did not meet the criteria for a disability rating higher than 10 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 7801 to 7805.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

VA provided the Veteran notice in letters issued in January 2006, July 2007, August 2008, December 2008, July 2010, and October 2011. In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection. The letters also informed the Veteran how VA assigns disability ratings and effective dates. 

The Veteran's claims file contains service treatment records, post-service treatment records, and reports of VA examinations. The VA examination reports are adequate to allow determinations on the issues that the Board is deciding at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Back Disability

The Veteran contends that back disability developed as a result of injuries during service. Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. The United States Court of Appeals for Veterans Claims (Court) has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including arthritis, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran reports that during service he had duties as a paratrooper. He asserts that parachute jumps and landings produced considerable wear and tear on his spine. No back disorder was noted when the Veteran underwent medical examination for entrance into service. His service personnel records show that he completed basic airborne training and that he was in airborne units through most of his active service. In a medical history completed in July 1967, shortly before separation from service, the Veteran checked "no" for any history of recurrent back pain. On examination at that time, the examiner checked normal for the condition of his spine.

The claims file contains post-service medical treatment records dated from the early 1990s forward. A VA medical examination in January 2009 included a musculoskeletal examination. The examiner found no tenderness, guarding, spasm, or other abnormalities of the spine or spinal muscles. In VA treatment in October 2009, the Veteran reported chronic low back pain.

On VA examination in April 2010, the Veteran reported that during service he sustained back injury when he fell while exiting a helicopter. He stated that gradually, over a long period, he began to notice morning low back pain and stiffness. He reported that presently he had low back stiffness and pain. He related that after service he worked driving a truck. He indicated that presently he was not employed. The examiner found limitation of motion of the thoracolumbar spine and evidence of pain with motion. Thoracolumbar spine x-rays showed mild degenerative changes. The examiner reported having reviewed the Veteran's claims file. The examiner expressed the opinion that the Veteran's current disorder manifested by low back pain was not caused by or a result of any injury to his back during service. The examiner noted that there was no record earlier than October 2009 of complaints of low back pain.

In a December 2010 notice of disagreement, the Veteran attributed his current back problems to his parachute jumping during service. He asserted that after service he had no employment that affected his back.

In January 2012, the Veteran had another VA examination of his back. He stated that he hurt his back in parachute jumping during service. He reported having chronic low back pain. The examiner found limitation of motion of the thoracolumbar spine. There was evidence of pain on motion. The examiner noted previous x-ray evidence of thoracolumbar spine arthritis. The examiner reported having reviewed the claims file. The examiner expressed the opinion that it is less likely than not that injury or other events in service caused the current low back disorder. The examiner explained that medical records did not show any reports of back pain during service or the year following service, and that no medical records earlier than 2009 showed reports of back pain. The examiner stated that the parachute jumps during service would not be expected to cause back pain and arthritis that had onset forty years later.

In his May 2012 substantive appeal, the Veteran noted that his paratrooper duties in service included 33 parachute jumps. He stated that he made each jump while wearing a backpack that weighed 80 pounds or more. He contended that the impact of the landings from the jumps caused unusual wear and damage to his spine, and in turn caused the arthritis that has been diagnosed.

There is no evidence documenting spine arthritis during the year following the Veteran's separation from service, so there is not a basis to presume service connection of the spine arthritis that was diagnosed later. The Veteran has current low back disability, specifically low back pain with imaging evidence of spine arthritis. The history of parachute jumping during service that he reports is consistent with service personnel records of airborne training and service in airborne units. The service medical records and separation examination, however, do not reflect that he reported any symptoms affecting his back at that time. Thus, the evidence from the time of service does not help to show that the jumps resulted in any symptoms experienced at or around that time.

The VA clinicians who examined the Veteran and reviewed his records opined that it is less likely than not that the events during service are related to the pain and arthritis that were not documented until many years after service. The clinicians' medical training gives them competence in matters of medical etiology and causation, and the Board finds their opinions more persuasive than the Veteran's lay contentions. Therefore, the greater persuasive weight of the evidence is against a connection between the service events and the current disability, and against service connection.


Left and Right Knee Disabilities

The Veteran has service-connected diabetes, and service connection also is established for diabetic neuropathy in his left and right lower extremities. He reports that, separate from and in addition to that neuropathy, he has disorders affecting his left and right knees. He contends that the current knee disorders are related to the parachute jumps and landings he made as a paratrooper during service.

As noted above, the Veteran's report of parachute jumping in service is consistent with service records of airborne training and unit assignments. The Board accepts as credible his account that he made 33 jumps during service. His service medical records reflect that he did not report knee problems before, during, or at the end of service. Clinicians who examined him at the beginning and end of service marked normal for the condition of his lower extremities. The claims file does not contain any medical records or other information from the year following his separation from service, so there is no basis to presume service connection of knee arthritis that was found after service.

After service, in a July 1993 physical assessment of the Veteran for an employer, his lower extremities were normal, with no pain. Private treatment notes show reports of pain and swelling in right knee from 1999 and in the left knee from 2001. He also had left foot pain and swelling around the same period. A physician provided the impression of gouty arthritis. In VA treatment in April 2006, the Veteran reported knee pains, and a history of treatment for gouty arthritis. In November 2006, x-rays showed mild degenerative joint disease in both knees. 

In May 2011, the Veteran submitted his claim for service connection for disabilities of both knees.

The Veteran had a VA medical examination of his knees in March 2012. The examiner reported having reviewed the claims file. It was noted that he claimed bilateral knee arthritis as a result of parachute jumping during service. The examiner noted that degenerative arthrosis of both knees had been diagnosed in 2006. On examination, in both knees there was limitation of motion and evidence of pain on motion. It was noted that x-rays showed arthritis in both knees. The examiner provided the opinion that it is less likely than not that the current knee disabilities were incurred in service or caused by injury in service. The examiner explained that the Veteran's service treatment records do not reflect any complaints of symptoms affecting the knees. He noted that it was not known how many parachute jumps the Veteran completed. He stated that the x-ray findings are more compatible with aging changes in the knees, as the changes are quite symmetrical.

A physician addressed the issue of the Veteran's knees again on VA examination in April 2013. The examiner reported having reviewed the claims file. The examiner expressed the opinion that is less likely than not that the Veteran's bilateral knee arthritis was incurred in service or caused by injury or other events in service. The examiner explained that there was no evidence to support a significant injury during service that would account for the current mild arthritis shown on imaging. The examiner noted the parachute jumps, but indicated that the Veteran had widespread arthritis. The examiner opined that the Veteran's arthritis was most likely due to general wear and tear and not from repetitive trauma during the 1960s.

The VA clinicians who examined the Veteran and reviewed his records opined that it is less likely than not that the parachute jumps in service caused the current knee arthritis, but rather that the current arthritis is more consistent with aging and wear and tear over time. The clinicians' medical training gives them competence in matters of medical etiology and causation, and in turn, the Board finds that their opinions are more persuasive than the Veteran's lay contention. Therefore, the greater persuasive weight of the evidence is against a connection between the service events including parachute jumping and the current knee disabilities, and against service connection.

Coronary Artery Disease

The Veteran was diagnosed with CAD in 2003, and he underwent bypass surgery in 2003. In 2005, he sought service connection for his heart disease. In an August 2011 decision, the RO granted service connection, effective October 17, 2005, for coronary artery disease (CAD), status post bypass grafting. The RO assigned staged disability ratings of 60 percent from October 17, 2005, and 30 percent from April 4, 2011. The Veteran appealed the 30 percent rating. In a May 2013 decision, the RO granted a 60 percent rating from October 17, 2005, forward. Therefore, the remaining issue on appeal is entitlement to a rating higher than 60 percent.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The RO has rated the Veteran's CAD under 38 C.F.R. § 4.104, Diagnostic Codes 7005 and 7017. Those codes provide for evaluating CAD and the residuals of coronary bypass surgery based on the levels of activity, described as metabolic equivalents (METs), that result in dyspnea, fatigue, angina, or dyspnea, as follows:

Chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent  ....................................................... 100 percent

More than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent  .................................................... 60 percent

Workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray  ........... 30 percent

Workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required  ........................... 10 percent

On VA examination in December 2010, a diagnostic exercise test was not conducted, but the examiner estimated that dyspnea would occur at greater than 5 METs but not greater than 7 METs. On VA examination in April 2013, a diagnostic exercise test was not conducted, but the examiner estimated that dyspnea would occur at greater than 3 METs but not greater than 5 METs. The examiner found that the Veteran did not have congestive heart failure. The examiner stated that the Veteran's CAD did not affect his ability to work.

The Veteran's CAD is followed in VA treatment. The treatment records do not contain any finding or suggestion that he has congestive heart failure. The records do not contain any test result or estimate that dyspnea, fatigue, angina, dizziness, or syncope resulted or would result at 3 METs or less. Considering the examination and treatment records, there is no evidence supporting a rating higher than 60 percent for any period. The Board therefore denies a higher rating.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2014); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's CAD has not required frequent hospitalizations. Medical examination and treatment records have not indicated that his CAD markedly interferes with his capacity for employment. His CAD has not suggested an exceptional or unusual disability picture, then, and it is not necessary to refer the rating issue for consideration of extraschedular ratings.

PTSD

The Veteran appealed the initial 50 percent rating that the RO assigned for his service-connected PTSD. The rating schedule provides for rating mental disorders, including PTSD, under a General Rating Formula for Mental Disorders. Under that formula, the criteria for ratings of 30 percent or higher are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name  ...................................... 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships  ............................... 70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
   .................................................................. 50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) .......................................................... 30 percent

38 C.F.R. § 4.130, Diagnostic Code 9411.

The Veteran has had ongoing VA mental health treatment. September 6, 2006, is the effective date for service connection his Veteran's PTSD. On VA examination in July 2007, the Veteran indicated that he had been fired from a job due to insubordination, but he denied that his PTSD caused him problems at work. He did relate some paranoia in work relationships. He indicated that he had limited interactions with his children. He related chronic sleep disruption, and nightmares six to seven times a month. The examiner found that the Veteran's PTSD symptoms were mild and decreased his work efficiency only during periods of significant stress.

On VA examination in September 2008, it was noted that the Veteran had hypervigilance, sleep disturbance, and avoidance behaviors that reduced his reliability and productivity. The examiner found that the Veteran's PTSD produced occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but that the Veteran was generally functioning satisfactorily.

In a July 2010 letter, the writer indicated that she was in a personal relationship with the Veteran, and that he was irritable, had sudden angry outbursts, and was very verbally belligerent. She indicated that he had no attention span. In another letter received in July 2010, a friend wrote that the Veteran's behavior was very changeable, and that he had angry verbal outbursts. 

On VA examination in July 2010, the Veteran indicated that he was not employed. He attributed his unemployment to his PTSD. He related having three to four hours of interrupted sleep per night, followed by exhaustion that interfered with daytime activities. The examiner observed that he had clear speech and an anxious mood. The examiner found that the Veteran's PTSD reduced his reliability and productivity.

On VA examination in April 2013, the Veteran reported that he had not held paid employment since 2007. He indicated that he drove a church van as a volunteer. He stated that he lived mainly by himself, and stayed with a girlfriend two to three days a week. The examiner found that the Veteran had a depressed mood, anxiety, distrust of others, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships. The examiner concluded that the Veteran's PTSD reduced his reliability and productivity.

Treatment and examination records indicate that the Veteran's PTSD has produced occupational and social impairment with reduced reliability and productivity, but has not produced total impairment, and has not produced deficiencies in most areas, such as work, family relations, judgment, thinking, or mood. His symptoms as he describes them and the observations of clinicians have not presented a disability picture consistent with the criteria for a rating higher than 50 percent. For instance, symptoms, typically associated with a 70 percent rating such as impaired judgment, suicidal ideation; obsessional rituals, near-continuous panic or depression, or impaired impulse control were not present.  Moreover, there is no indication that PTSD results in total occupational and social impairment.  As such, the preponderance of the evidence therefore is against a higher rating.

The Veteran's PTSD has not required frequent hospitalizations. He has at times attributed his unemployed status to the effects of his PTSD. Clinicians who have seen him and reviewed his records, however, have concluded that his PTSD interferes with his capacity for employment, but to an extent that is less than marked. His PTSD has not suggested an exceptional or unusual disability picture, then, and it is not necessary to refer the rating issue for consideration of extraschedular ratings.

Diabetes

The Veteran appealed the initial 20 percent disability that the RO assigned, effective October 17, 2005, for his service-connected diabetes. In a May 2013 decision, the RO included a right eye cataract in the 20 percent rating assigned for diabetes. The RO has assigned separate disability ratings for the following disorders found to be associated with his diabetes: diabetic nephropathy, and diabetic neuropathy of the left and right lower extremities.

The rating schedule provides for evaluating diabetes as follows:

Requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated  ........ 100 percent

Requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated  ..................... 60 percent

Requiring insulin, restricted diet, and regulation of activities
   ................................................................ 40 percent

Requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet  .......................................... 20 percent

Manageable by restricted diet only  ...................... 10 percent

Note (1): Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation. Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.

38 C.F.R. § 4.119, Diagnostic Code 7913.

VA treatment records show that the Veteran was diagnosed with type II diabetes mellitus in 2005. In 2005 and 2006, it was treated with oral medication and restricted diet. In August 2007, a clinician began treatment with insulin. Treatment notes from 2007 through 2012 do not show any change in diabetes treatment.

In an October 2012 substantive appeal, the Veteran wrote that his diabetes was treated with insulin injected twice a day, a restricted diet, and regulation of activities.

On VA examination in April 2013, the examiner reported having reviewed the Veteran's claims file. The examiner indicated that the Veteran's diabetes was treated with more than one injection of insulin per day. The examiner stated that he did not require regulation of activities as part of medical management of his diabetes. The examiner noted that the Veteran visited a diabetic care provider less often than two times per month. Over the preceding year, there had been no episodes of ketoacidosis, hypoglycemic reactions, or hypoglycemia requiring hospitalization. He had not had progressive loss or weight or strength.

Treatment of the Veteran's diabetes has required a restricted diet and medication, first oral medication and later insulin. The Veteran reports that treatment of his diabetes has required regulation of activities. The assembled medical information does not show regulation of activities, however. Treatment notes do not show regulation of activities to treat his diabetes, and the VA physician who examined him in 2013 found that regulation of activities was not required. The Board finds the medical records and examination finding more persuasive than the Veteran's assertion on this matter, and concludes that treatment does not require regulation of activities. While treatment of the Veteran's diabetes requires more than one daily injection of insulin, his diabetes does not meet any other criteria for a rating higher than 20 percent. It does not require regulation of activities. There have been no hospitalizations due to episodes of ketoacidosis, hypoglycemic reactions, or hypoglycemia. He has not had progressive loss of weight or strength. He does not require diabetes treatment visits twice a month or more frequently. There are compensable complications, but those are evaluated separately. Thus, the Veteran's diabetes does not meet or approach the criteria for a rating higher than 20 percent.

The Veteran's diabetes has not required frequent hospitalizations, and has not markedly interfered with his capacity for employment. His diabetes has not suggested an exceptional or unusual disability picture, then, and it is not necessary to refer the rating issue for consideration of extraschedular ratings.

Chest Scar

The Veteran appealed the initial 0 percent disability rating that the RO assigned for a chest scar associated with coronary artery bypass graft (CABG) surgery. After the RO, in a May 2013 decision, increased the rating for the chest scar to 10 percent effective April 24, 2013, the Veteran continued his appeal. Thus, he is seeking ratings higher than 0 percent from October 17, 2005, and 10 percent from April 24, 2013.

The rating schedule, at 38 C.F.R. § 4.118, Diagnostic Codes 7801 through 7805, provides criteria for rating scars that are not on the head, face, or neck. If such a scar is deep, with underlying soft tissue damage, and is nonlinear, the scar is rated based on area, with a compensable 10 percent rating assigned if the area is at least 6 square inches (39 square centimeters). Diagnostic Code 7801. If such a scar is superficial and nonlinear, a 10 percent rating is assigned if the area is 144 square inches (929 square centimeters) or greater. Diagnostic Code 7802. If such scars are unstable or painful, they are rated at 30 percent for five or more scars, 20 percent for three or four scars, or 10 percent for one or two scars. An unstable scar is one where there is frequent loss of covering of skin over the scar. If any scar is both unstable and painful, 10 percent is to be added to the rating. Diagnostic Code 7804. Any other disabling effects of such a scar are to be evaluated under an appropriate diagnostic code. Diagnostic Code 7805.

The Veteran underwent CABG surgery in 2003. Private and VA treatment records do not contain any description of the size and characteristics of the surgical scar on his chest. On VA examination in July 2012, the examiner observed a well healed vertical scar on the Veteran's anterior chest. The examiner found that the scar was not painful or unstable. The examiner stated that the scar was superficial, nonlinear, and measured 20 centimeters by 0.5 centimeters.

On VA examination in April 24, 2013, the Veteran reported that the surgical scar on his chest was painful and itched. He did not indicate that the scar was unstable. The examiner observed three scars on the anterior trunk, each superficial and nonlinear. The first scar measured 23 centimeters by 0.6 centimeters, the second scar measured 2.4 centimeters by 0.1 centimeters, and the third scar measured 2 centimeters by 0.1 centimeters. The examiner indicated that one scar was painful.

The superficial, nonlinear scars on the Veteran's chest are not of sufficient size as to warrant a compensable rating based on area. Prior to April 24, 2013, there was no evidence that any scar was painful, or produced any other disability. Therefore, there is no evidence supporting a compensable rating before that date. From April 24, 2013, examination showed one painful scar. As there were not three or more painful scars, and as there has been no evidence that any scar is both painful and unstable, there is no evidence supporting a rating higher than 10 percent from April 24, 2013.

Scars on the Veteran's chest have not required frequent hospitalizations, and have not markedly interfered with his capacity for employment. Those scars have not suggested an exceptional or unusual disability picture, then, and it is not necessary to refer the rating issue for consideration of extraschedular ratings.


ORDER

Entitlement to service connection for back disability is denied.

Entitlement to service connection for left knee disability is denied.

Entitlement to service connection for right knee disability is denied.

Entitlement to a disability rating higher than 60 percent for coronary artery disease is denied.

Entitlement to a disability rating higher than 50 percent for PTSD is denied.

Entitlement to a disability rating higher than 20 percent for diabetes is denied.

From October 17, 2005, to April 23, 2013, entitlement to a disability rating higher than 0 percent for chest scars is denied.

From April 24, 2013, entitlement to a disability rating higher than 10 percent for chest scars is denied.


REMAND

The Board is remanding, for additional action, the issues of service connection for hypertension and for a TDIU. The issue of a TDIU is relevant only for the period prior to April 24, 2013; because from that date the combined schedular rating for the Veteran's service-connected disabilities has been 100 percent.

The Veteran contends that his hypertension is secondary to, that is, caused or aggravated by, his service-connected PTSD. VA treatment records indicated that the Veteran has essential hypertension. He has not had a VA examination that addressed the likelihood that his PTSD caused or has aggravated his hypertension. The Board is remanding the issue for VA examination with file review and opinion regarding that question.

The Veteran contends that the combined effects of his service-connected disabilities make him unemployable. Since the June 2009 rating decision in which the RO denied the Veteran's claim for a TDIU, the RO has granted service connection for additional disabilities, and has increased the disability ratings assigned for some disabilities. Following all rating decisions through 2013, the ratings and combined rating for his service-connected disabilities, effective from October 17, 2005, met the rating percentage requirements under 38 C.F.R. § 4.16(a) for a TDIU. Treatment and examination records have not directly addressed the question of how the service-connected disabilities, individually and together, have affected the Veteran's ability to work and to secure and follow a substantially gainful occupation. The Board is remanding the TDIU issue to the RO to review the expanded record and readjudicate the question of whether a TDIU is warranted for any period before April 24, 2013.

Accordingly, these matter are REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination to address the likely etiology of current hypertension. Provide the Veteran's claims file to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to express opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the Veteran's hypertension is (a) proximately due to, the result of, or (b) aggravated by his service-connected PTSD. Ask the examiner to provide thorough explanations of the conclusions reached.

2. Thereafter, review the expanded record and readjudicate the claim for service connection for hypertension.

3. With regard to the issue of entitlement to a TDIU for any period prior to April 24, 2013 (the date from which a combined 100 percent schedular rating has been in effect), develop any additional evidence and medical opinion deemed necessary, review the expanded record, and readjudicate the claim.

4. Thereafter, if any of the remanded claims remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


